DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 16 are pending and under examination.
Specification
The disclosure is objected to because of the following informalities: page 2, line 14 has a sentence fragment which reads: “The bonding layer”   
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: “the edge” should read “an edge” where it first appears in claim 1, since the molding material would seem to be required, in view of the specification, to have more than one ‘edge’ – although it is noted that for purposes of BRI, it could be any single edge of a given molding material that reads on this claim limitation.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  claim 3 recites “wherein the recess is provided beyond the edge of the bonding part” while claim 2 requires “the recess being provided at the edge of the bonding part” – as such, claim 2 should be clarified to read “the recess being provided at least at the edge of the bonding part” as to clarify that claim 3 is a further limitation of claim 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “extending at its edge” should read “extending from an edge.” Appropriate correction is required.

10 is objected to because of the following informalities:  “the preform” no longer has direct antecedent basis due to the preliminary amendment to the claims removing the language “a preformed thermosetting material” which gave this limitation antecedent basis in the original claims. 
The claim should thus instead read “the prepreg” instead of “the preform” in lines 3 and 5 as to properly conform to the scope of the preliminary amendment, although it is reasonably clear this was the intended scope of the amendment.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “for use in a mold according to claim 9” is considered an intended use limitation, and this is not interpreted as a dependent claim incorporating all limitations of claim 9, but as an independent claim, since “for use in a mold according to claim 9” is not considered limiting to the claim. See MPEP 2114.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims each discuss “its edge” with respect to the preform/prepreg material, and then further describe “the extremity of the preform.” While “its edge(s)” is reasonably clear to refer to the edges of the preform/prepreg, it is unclear then what “the extremity” comprises when there is already an “edge” introduced. 
Thus, the claim should define what “the extremity of the preform” is structurally defined as in the claim in terms of other claimed elements, prior to reciting this limitation “the extremity of the preform” as drafted as to then have proper antecedent basis.  
Because claims 7-8 depend from claim 6 and incorporate each and every limitation thereof, they are also rejected under the same rationale as claim 6. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent No. 2,367,822).
Regarding claims 1, 9, and 16, Brown discloses a mold/molding system comprising a mold cavity (Figs. V, VI show the mold in a closed format, with the cavity being formed between the molds; page 2, 1:16-1:26), between two corresponding mold elements (11, 12) moveable relative to one another towards and away from each other (page 1, 1:40-2:15, the ‘platen press’ description in the cited text would meet this limitation regarding movement), 
the towards movement exerting pressure on a molding material (23) (‘deicer shoe’) positioned within the cavity (page 1, 2:7-2:10), and 
when the molding elements are in contact with one another, there are two recesses (‘chambers’) (31) (Fig. VI) beyond the edge of the molding material within the cavity between the molds, as to specifically allow gas to escape into the recess during molding (page 2, 1:16-1:26) in order to vent the mold. 
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob et al. (US Patent No. 5,474,635), hereinafter Jacob.
Regarding claim 10, as discussed above, claim 10 is drafted such that the broadest reasonable interpretation does not include each and every limitation of claims 9/1, because of the intended use statement (“for use in a mold according to claim 9”). 
However, if this is not found persuasive or if the claim is amended to properly depend from claim 9, claim 10 is also addressed below as dependent from claim 9 in the alternative. 
Jacob discloses a preform made of carbon fiber reinforced material in a polymer matrix (Jacob, 3:13-4:6 describe the different materials that can be used). Jacob’s preform is shaped to have at least one serration (4) (Jacob, Figs. 3-5) which would form a series of “channels” .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. 2,367,822) in view of Takeuchi et al. (US 2013/0272780), hereinafter Takeuchi.
Regarding claims 2-5, Brown discloses the subject matter of claim 1 as discussed above under 35 U.S.C. 102(a)(1), and further discloses the recess at/beyond the edge of the molding material (as illustrated in Brown, Fig. VI above with respect to ‘chambers’ 31), but does not explicitly disclose that the molding material is made up of “a reinforcement part and a bonding part” as is claimed. The “bonding part” is interpreted broadly in view of the specification as an adhesive material. 
However, Takeuchi discloses a similar system to that of Brown above, in that, by compression molding (Takeuchi, par. 0069-0070), Takeuchi compresses a layered structure (molding material) together having a metal layer and a carbon fiber layer (Takeuchi, Fig. 1, pars. 0024-0027) impregnated with resin material (as in claims 2 and 4) (1) (reads on reinforcement part“reinforcement part”) (par. 0029-0030) and also a “bonding part” (2 OR 3) and “layer for bonding” (3 OR 2) (as in claims 3 and 5) (Takeuchi, par. 0044, 0051) and the substrate is (4) (par. 0072) as mapped with the claimed invention. 
Thus, Brown differs from the claimed invention by the substitution of a different molding material within a similar type of “two piece” compression molding system. Takeuchi demonstrates that other materials were known in the art that were capable of being compression molded together. As such, the results of a substitution of Takeuchi’s molding material for the molding material of Brown would have led to a predictable result of compression molding the materials together, as is explained by Takeuchi (par. 0069-0070). Accordingly, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed . 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. 2,367,822) in view of Takeuchi (US 2013/0272780) as applied to claim 5 above, and further in view of Jacob (US Patent No. 5,474,635).
Regarding claim 6, Brown/Takeuchi discloses the subject matter of claim 5 as discussed above, but does not explicitly disclose the serrated or wave shape within the preform/molding material at an edge as is claimed as to have the capability to permit the air flow into the recess within the molding cavity above. 
However, Jacob discloses a preform made of carbon fiber reinforced material in a polymer matrix (Jacob, 3:13-4:6 describe the different materials that can be used). Jacob’s preform is shaped to have multiple serrations (4) (Figs. 3-5) which would form a series of “channels” between the individual serrations or wavy structure at the edge as is required by the claim.   
Brown/Takeuchi discloses a “base” system having a prepreg material (from Takeuchi, Fig. 1, element 1) of a generic shape. Jacob discloses a “substitutable alternative” that has been improved in the same manner as the claimed invention in that Jacob includes a particular shape within the preform material. One of ordinary skill in the art would have had a reasonable expectation of success from molding/substituting the material of Jacob as the prepreg/reinforcement part of the composite above, with the expectation that the materials would mold together, as they are similar types of materials and known in the art to bond when compressed together as explained by Takeuchi and Jacob. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above by 
Regarding claim 7, Brown/Takeuchi/Jacob discloses the subject matter of claim 6, and further discloses that the molding material is within a cavity (Brown, Figs. V, VI) formed by mold elements (11,12) and a metal “layer” (22) (page 1, 2:21-2:36) as is claimed which is used to form grooves into the object and optionally become integrated within the object (as a non-preferred embodiment, which is considered to be a proper disclosure as noted in MPEP 2123 – and the reference does not “teach away” from this limitation). 
Regarding claim 8, Brown/Takeuchi/Jacob discloses the subject matter of claim 7, and further discloses heating the mold as to be capable of setting a thermoset material or heat a thermoplastic (Brown, page 1, 2:7-2:11).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. 2,367,822) as applied to claim 9 above, in view of Jacob (US Patent No. 5,474,635).
Regarding claim 10, Brown discloses the subject matter of claim 9 as discussed above under 35 U.S.C. 102(a)(1), but does not explicitly disclose the serrated or wave shape within the preform/molding material at an edge as is claimed as to form “channels at its edges” with respect to the recesses (31) of Brown, if the claim is interpreted to positively include the limitations of claim 9. 
However, Jacob discloses a preform made of carbon fiber reinforced material in a polymer matrix (Jacob, 3:13-4:6 describe the different materials that can be used, which specifically also includes metals as a possible selection). Jacob’s preform is shaped to have 
Brown discloses a “base” system having a molding material as discussed above which includes, in an embodiment, a metal material to be attached to a rubber material. Jacob discloses a “substitutable alternative” that has been improved in the same manner as the claimed invention in that Jacob includes a particular shape within the preform material, and also compression molds a fiber-reinforced resin material, and as such, one of ordinary skill in the art would have expected corresponding results from compression molding either selected material. Both Brown and Jacob discuss compression molding of materials, and thus, one of ordinary skill in the art would have expected similar results from compression molding either material. 
One of ordinary skill in the art would have had a reasonable expectation of success from molding/substituting the material of Jacob as the prepreg/reinforcement part of the composite above, with the expectation that the materials would mold together, as they are similar types of materials and known in the art to bond when compressed together. Accordingly, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to have modified the above by substituting the composite prepreg material having a serrated or wave shape (from Jacob) as the molding material above as is in the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742